DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Status of Rejections
All previous rejections are maintained.
New grounds of rejection are presented. 
 
Claims 1, 5, 8-10, 14-16, and 19-21 are pending and under consideration for this Office Action.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim limitation “an adjusting mechanism for adjusting the surface of the reflection plate
to be parallel to the surface of the ultra/mega sonic device” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an adjusting mechanism” coupled with functional language “for adjusting the surface of the reflection plate to be parallel to the surface of the ultra/mega sonic device” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 19 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

For more information, see Supplementary Examination Guidelines for Determining
Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5, 8-10, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckalew et al (US 7,727863 B1, Mayer et al (US 6,773,571 B1) incorporated by reference) in view of Pereira et al (US 2012/0305406 A1).

Claim 1: Buckalew teaches an apparatus for uniform metallization on substrate (see e.g. abstract of Buckalew) comprising 
an immersion bath (see e.g. #338 on Fig 15 of Buckalew) containing at least one metal salt electrolyte (see e.g. col 27, lines 4-10 of Buckalew), 
at least one set of electrodes (anode and cathode, see e.g. #350 on Fig 15 of Buckalew) connecting to an independent power supply (see e.g. col 11, lines 64-67 of Buckalew), 
a substrate holder (see e.g. #342 on Fig 15 of Buckalew) holding at least one substrate (see e.g. #346 on Fig 15 of Buckalew) and electrically connecting with a conductive side of the substrate (see e.g. #262 on Fig 2 of Buckalew), the conductive 
at least one ultra/mega sonic wave device (see e.g. col 19, lines 1-20 and #390 on Fig 15 of Buckalew), a rotating actuator rotating the substrate holder along its axis in a standing wave field (see e.g. col 8, lines 6-8 of Buckalew), and 
a horizontal actuator oscillating the substrate holder along a direction tilted an angle θ relative to a normal direction of a propagation direction of the ultra/mega sonic standing wave (see e.g. col 8, lines 1-5 of Buckalew), wherein the angle θ is 1-6 degrees (see e.g. col 8, lines 21-27 of Buckalew).

Buckalew does not explicitly teach a reflection plate disposed parallel for generating ultra/mega sonic standing wave in the immersion bath. Pereira teaches using a reflection plate opposite a wave emitter (see e.g. [0045] of Pereira) in a system for plating (see e.g. abstract of Pereira) which reflect the wave back in the opposite direction (see e.g. [0067] of Pereira). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Buckalew to include the reflection plate taught in Periera so that the sonic wave is directed at the substrate from two sides. 

The limitation “so as to result in a uniform overall power intensity distribution across the substrate in an accumulated time” is an intended function for the apparatus. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 

Claim 5: The claim language of claim 5 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus claims from the combination of Buckalew in view of Periera. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus.

Claim 8: Buckalew in view of Periera teaches a vertical actuator oscillating the substrate holder along a direction that an angle θ is formed between the substrate holder oscillation direction and the normal direction of the propagation direction of the ultra/mega sonic standing wave (see e.g. col 7, lines 57-67 of Buckalew). 

Claim 9: The claim language of claim 9 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus claims from the combination of Buckalew in view of Periera. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus.

Claim 10: Buckalew in view of Periera teaches that the vertical actuator moves the substrate holder up and down to load or unload the substrate into or out of the immersion bath (see e.g. col 7, lines 57-67 of Buckalew).

Claim 14: Buckalew in view of Periera teaches that each set of electrodes includes at least one piece of electrode (see e.g. col 15, lines 11-19 of Buckalew). Buckalew incorporates Mayer for the anode system. Mayer teaches that each piece of electrode has independent power control (see e.g. connecting paragraph of col 9 and 10 of Mayer).

Claim 15: Buckalew in view of Periera teaches at least one layer of permeable membrane being set between the substrate and the set of electrodes (see e.g. connecting sentence of col 20 and 21 of Buckalew).

Claim 16: Buckalew in view of Periera teaches that the rotation speed of the rotating actuator is in the range of 12-150 rpm (see e.g. col 18, lines 47-49 of Buckalew) which overlaps with the claimed range of 10 to 100rpm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim 16: Buckalew in view of Periera does not explicitly teach an adjusting mechanism for adjusting the surface of the reflection plate to be parallel to the surface of the ultra/mega sonic device. However, Periera teaches that the reflection plate is parallel to the sonic device (see e.g. [0045] of Periera). Buckalew teaches the sonic devices applies the waves at an angle (see e.g. col 17, lines 4-28 of Buckalew). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Buckalew in view of Periera to include a mechanism with the reflection plate to keep it parallel with the angled direction of the sonic device. 

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckalew in view of Periera as applied to claim 19 above, and in further view of Zhang et al. (US 6,746,590).

Claims 20 and 21: Buckalew in view of Periera does not explicitly teach that the adjusting mechanism includes an oscillating actuator for oscillating the reflection plate along a propagation direction as claimed. Zhang discloses the relative movement of a transducer (40) to the substrate (20) using an adjustment mechanism on the transducer (50). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the adjustment mechanism of Zhang in the apparatus of Buckalew in view of Periera in order to enhance plating in cavities of high aspect ratios (see e.g.  Zhang col. 2 lines 28-39).


amplitude is equal to N time of half wave length of the ultra/mega sonic standing wave,
and N is an integer number from 1 to 10 are drawn towards how the device is operated
and thus properly met under MPEP 2114.

Claim(s) 1, 5, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2012174732 A1) in view of Varadarajan et al (US 20080149489 A1).

Claim 1: Wang discloses an apparatus for uniform metallization on substrate (see e.g. abstract of Wang) comprising: 
an immersion bath (see e.g. [0030] of Wang) containing at least one metal salt electrolyte (see e.g. [0030] and Fig 1A of Wang); 
at least one set of electrodes (see e.g. #1000 on Fig 1A and [0030] of Wang) connecting to an independent power supply (see e.g. #1050 on Fig 1A of Wang); 
a substrate holder (see e.g. #1006 on Fig 1A of Wang) holding at least one substrate (see e.g. #1004 on Fig 1A of Wang) and electrically connecting with a conductive side of the substrate (see e.g. [0030] of Wang), the conductive side of the substrate exposed to face the electrode (see e.g. [0030] of Wang);
at least one ultrasonic wave device (see e.g. #1002 on Fig 1A of Wang)) and a reflection plate disposed parallel for generating ultra sonic standing wave in the immersion bath (see e.g. #1014 on Fig 1A of Wang); 


Wang does not explicitly teach a horizontal actuator oscillating the substrate holder along a direction tilted an angle θ relative to a normal direction of a propagation direction of the ultra/mega sonic standing wave, wherein the angle θ is 0-45 degrees.
Varadarajan teaches a horizontal actuator (see e.g. #442 on Fig 13 of Varadarajan) oscillating the substrate holder (see e.g. Fig 11-16 of Varadarajan) along a direction tilted an angle θ relative to a normal direction (see e.g. #126 on Fig 1 of Varadarajan) wherein the angle θ is 1-10 degrees (see e.g. [0063] of Varadarajan). The actuator reduces the problems of bubble entrapment on the treating surface (see e.g. [0063] of Varadarajan). 
It would have been obvious to a person having ordinary skill in the art at the  time of filing to modify the apparatus of Wang to include the horizontal actuator oscillating the substrate holder along a direction tilted an angle θ relative to a normal direction of a propagation direction of the ultra/mega sonic standing wave, wherein the angle θ is 1-10 degrees as taught in Varadarajan to reduce the problems of bubble entrapment on the treating surface.

Claim 5: The claim language of claim 5 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus 

Claim 8: Wang in view of Varadarajan discloses a vertical actuator oscillating the substrate holder along a direction that the angle θ is formed between the substrate holder oscillation direction and the normal direction of the propagation direction of the ultra/mega sonic standing wave (see e.g. #1010 on Fig 1A of Wang). 

Claim 9: The claim language of claim 9 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus claims from the combination of Wang in view of Varadarajan. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus. Furthermore, Wang in view of Varadarajan discloses that the apparatus is capable of controlling the orientation of the substrate based on different variables including the wave length (see e.g. [0047] of Wang). 

Claim 10: Wang in view of Varadarajan discloses the vertical actuator moves the substrate holder up and down (see e.g. [0033] of Wang) which would be capable of loading or unloading the substrate into or out of the immersion bath.

Claim 14: Wang in view of Varadarajan discloses that each set of electrodes includes at least one piece of electrode (see e.g. #1000A-D of Fig 4 A of Wang) and wherein each piece of electrode has independent power control (see e.g. #1050, #1052, #1054, #1056 on Fig 4A of Wang).

Claim 15: Wang in view of Varadarajan discloses at least one layer of permeable membrane being set between the substrate and the set of electrodes (see e.g. #1032 on Fig 5 of Wang).

Claim 16: Wang in view of Varadarajan discloses that the rotation speed of the rotating actuator is in the range of 10 to 300rpm (see e.g. claim 3 of Wang), which encompasses the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Varadarajan as applied to claim 1, and in further view of Buckalew.

Claim 19: Wang in view of Varadarajan does not explicitly teach an adjusting mechanism for adjusting the surface of the reflection plate to be parallel to the surface of the ultra/mega sonic device. Wang in view of Varadarajan discloses that the ultrasonic device and reflection plate are parallel (see e.g. #1002 and #1014 on Fig 1A of Wang). 
Buckalew teaches an electroplating device (see e.g. abstract of Buckalew) using a sonic device (see e.g. col 19, lines 1-20 of Buckalew), wherein the sonic devices applies the waves at an angle (see e.g. #384 on Fig 15 and col 17, lines 4-28 of Buckalew). The angled wave application helps deal with bubble entrapment issues that angling the wafer cannot fix (see e.g. col 3, lines 16-30 and col 4, lines 7-12 and lines 53-65 of Buckalew). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Wang so that ultrasonic device is adjustable as taught in Buckalew to help deal with entrapped bubbles. Since the reflection plate of Wang is designed to be parallel to the ultrasonic device, it would have been obvious to a person having ordinary skill in the art at the time of filing to include adjusting mechanism for adjusting the surface of the reflection plate to be parallel to the surface of the ultra sonic device based on the angle of the ultrasonic device.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Varadarajan and Buckalew as applied to claim 19 above, and in further view of Zhang.

Claims 20 and 21: Wang in view of Varadarajan and Buckalew does not explicitly teach that the adjusting mechanism includes an oscillating actuator for oscillating the reflection plate along a propagation direction as claimed. Zhang teaches that the relative movement of a transducer (40) to the substrate (20) using an adjustment mechanism on the transducer (50). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the adjustment mechanism of Zhang in the apparatus of Wang in view of Varadarajan and Buckalew in order to enhance plating in cavities of high aspect ratios (see e.g. Zhang col. 2 lines 28- 39).
The limitations of the frequency of the actuator is 1 to 10 Hz the oscillation amplitude is equal to N time of half wave length of the ultra/mega sonic standing wave, and N is an integer number from 1 to 10 are drawn towards how the device is operated and thus properly met under MPEP 2114.

Response to Arguments
Applicant's arguments filed on 02/04/2021 have been fully considered but they are not persuasive.

On page(s) 9-11, the applicant argues that that the prior art does not teach a horizontal actuator which oscillates the substrate holder. This is not considered persuasive. The applicant argues that Buckalew only teaches a vertical drive mechanism, an angle drive mechanism, and a rotation drive mechanism. However, the claim requires 'a horizontal actuator oscillating the substrate holder along a direction tilted an angle'. Buckalew 

On page(s) 11-13, the applicant argues that the prior art does not teach at least one ultra/mega sonic wave device and a reflection plate parallel to the wave in the bath. This is not considered persuasive. The applicant argues that Pereira does not teach a standing wave. The claim requires 'at least one ultra/mega sonic wave device and a reflection plate disposed parallel for generating ultra/mega sonic standing wave in the immersion bath', Periera teaches a reflection plate disposed parallel to the wave device (see e.g. Fig 1 of Pereira). The limitation 'for generating ultra/mega sonic standing wave in the immersion bath' is an intended function/use. MPEP 2114 II states '"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & In1987)'987)'.  The prior art teaches all the required structure for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795